***Please note that this Office Action is to correct the Office Action mailed on 1-25-2021. Previous attached forms such as the PTO-1449’s are not duplicated with this corrected Office Action.***

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (i.e. claims 7-13, plus generic claims 1-6 and 20) in the reply filed on 10-26-20 is acknowledged.
However, during the search for the elected invention, prior art was found to read on the non-elected species II, at least claim 14. Therefore, the restriction requirement has been withdrawn. All of the claims, i.e. claims 1-20, have been hereby examined, as noted below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: As noted in Figure 1A, the reference numbers “100”, “200”, “210”, “220” and “a”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The lengthy specification (i.e. 28 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 2, 8 and 15, these claims recite that the “first lens” and the “second lens” (respectively) have a refractive index of some value “n.” However, it is noted that the lens(es) has/have two elements to each lens, such as a planar substrate 
For purposes of examination, the claims were interpreted as either element of the lens construction meets the refractive index value for the conditional expression.

With respect to claims 3, 9 and 16, these claims each recite that the “first lens” and “second lens” (respectively), “…includes a material having high refractive index, selected from…” For a similar reason as provided above with respect to claims 2, 8 and 15, it is unclear which of the two elements includes the materials recited in claims 3, 9 and 16, as the “lens(es)” are constructed of two elements. Or are both elements (i.e. planar substrate and metasurface) made of the same materials to thereby create the “lens(es)”? Therefore, the confusion thereby creates an indefiniteness of these claims.
For purposes of examination, the claims were interpreted as either element of the lens construction meets the refractive index value for the conditional expression.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al (U.S. Patent 10,402,993 B2).

With respect to claim 1, Han et al disclose the claimed invention (as noted for example in Figures 4, 5, 10 and 12-15 and their accompanying description; especially noting column 5, lines 43-64) of a planar metalens comprising a first lens (as noted for example in Figure 4-element 120), the first lens comprising: a first planar substrate (SU1) on one side of which a subject is located, and a first metasurface (MS1) configured on the other side of the first planar substrate.

With respect to claim 2, the planar metalens of claim 1, wherein a refractive index n1 of the first lens (120), and a refractive index n2 of an air layer (it is understood that air has a refractive index of nearly a vacuum which has a value of about 1; for example, the wavelength of yellow light of about 589nm, the value of n2 is approximately 1.0003)   present between the first lens (120) and an image plane of the subject have a correlation of n1> n2. Since the metalens is of a material such as amorphous-silicon (noting at col. 5, lines 55 to 64), which is known and inherent to have a refractive index of about 3.4 to 3.5. Therefore, it is inherently taught through Han et al that the metalens has a greater value for its refractive index than the air layer.



With respect to claim 4, the planar metalens of claim 1, wherein the first metasurface (MS1) comprises a diffraction lattice (NS). Please note in Figure 5, for example.

	With respect to claim 5, the planar metalens of claim 1, wherein the first metasurface MS1) is formed by etching the first planar substrate or by being attached on one side of the first planar substrate (SU1). It is noted that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

With respect to claim 6, the planar metalens of claim 1, wherein a wavelength of light transmitting through the planar metalens (120) is in a range of ultraviolet, visible light, infrared, or near-infrared. Please note for example in column 4, lines 49-51.
With respect to claim 7, the planar metalens of claim 1, further comprising a second lens (as noted for example in Figure 10; element 121), wherein the second lens (121) comprises: a second planar substrate (SU1 of Figure 10) contacted to the first metasurface (MS2) on one side thereof, and a second metasurface (MS1) configured on the other side of the second planar substrate (for example in Figure 10 SU1).

With respect to claim 9, the planar metalens of claim 7, wherein the first lens includes a material with high refractive index, the material selected from the group consisting of GaP, Si, glass, Si02, Ti02, ZnO, AI2O3, AIN, SdN4, Ge, Zr02, SiC, and combinations thereof, and wherein the second lens includes a material selected from the group consisting of polystyrenes, polycarbonates, polymethylmethacrylates, silica aerogel, GaP, Si, glass, Si02, Ti02, ZnO, AI2O3, AIN, SdN4, Ge, Zr02, SiC, and combinations thereof. Please note for example in column 5, lines 55-64.

With respect to claim 10, the planar metalens of claim 7, wherein each of the first lens (121) and the second lens (123) independently includes one or more corrugations (e.g. nanostructures NS). Please note for example in Figure 4.

With respect to claim 11, the planar metalens of claim 7, wherein each of the first metasurface (MS2 in Figure 10) and the second metasurface (MS1 in Figure 10) independently comprises a diffraction lattice (such as the nanostructures NS). Please note for example in Figures 5.

	With respect to claim 12, the planar metalens of claim 7, wherein the first metasurface (MS2) and the second metasurface (MS1) are independently formed by etching the first planar substrate and the second planar substrate, respectively, or by being attached on one side of the first planar substrate and the second planar substrate, respectively. It is noted that the method of forming the device is not germane to the 

With respect to claim 13, the planar metalens of claim 7, wherein a wavelength of light transmitting through the planar metalens (121; 123) is in a range of ultraviolet, visible light, infrared, or near-infrared. Please note for example in column 4, lines 49-51.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbabi et al (U.S. Patent Pub. 2015/0219806 A1).

With respect to claim 1, Arbabi et al disclose the claimed invention of a planar metalens (as noted for example in Figure 1, on page 1, paragraphs [0005] to [0008] and paragraphs [0013] to [0017]; on page 3, paragraphs [0046] to [0047]; on page 4, paragraphs [0062] to [0072]; on page 5, paragraphs [0078], [0084] and [0089]; and on page 6, paragraphs [0096] and [0097]) comprising a first lens (11), the first lens (11) comprising: a first planar substrate (note in Figure 1 the base (left as shown in the figure) of element 11) on one side of which a subject is located, and a first metasurface  (noted in Figure 1, the right of element 11 as shown in the figure) configured on the 

With respect to claim 2, the planar metalens of claim 1, wherein a refractive index n1 of the first lens (11), and a refractive index n2 of an air layer (it is understood that air has a refractive index of nearly a vacuum which has a value of about 1; for example, the wavelength of yellow light of about 589nm, the value of n2 is approximately 1.0003)   present between the first lens (11) and an image plane of the subject have a correlation of n1> n2. Since the metalens is of a material such as silicon (noting on page 1, paragraphs [0013] and [0014]), which is known and inherent to have a refractive index of about 2.022 to about 2.045 Therefore, it is inherently taught through Arbabi et al that the metalens has a greater value for its refractive index than the air layer.

With respect to claim 3, the planar metalens of claim 1, wherein the first lens (11) includes a material having high refractive index, the material selected from the group consisting of GaP, Si, glass, Si02, Ti02, ZnO, AI2O3, AIN, SEN4, Ge, Zr02, SiC, and combinations thereof. Please note for example on page 1, paragraph [0014] and on page 4, paragraph [0070].
With respect to claim 4, the planar metalens of claim 1, wherein the first metasurface (as noted for example in Figure 1, right side of element 11 in the figure) comprises a diffraction lattice. Please note on page 1, paragraphs [0016]-[0017]; and on page 3, paragraph [0047], for example.

	With respect to claim 5, the planar metalens of claim 1, wherein the first metasurface (on element 11) is formed by etching the first planar substrate or by being attached on one side of the first planar substrate (on element 11). It is noted that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.


With respect to claim 6, the planar metalens of claim 1, wherein a wavelength of light transmitting through the planar metalens (11) is in a range of ultraviolet, visible light, infrared, or near-infrared. Please note for example on page 3, paragraph [0046].

With respect to claim 14, the planar metalens of claim 1, further comprising a second lens (12) and an air layer, wherein the second lens (12) comprises: a second planar substrate (in Figure 1 on the left of element 12) configured apart from the first metasurface (on element 11), and a second metasurface (on the right of element 12 in Figure 1) configured on one side of the second planar substrate (on element 12); and, wherein the air layer is present between the first lens (11) and the second lens (12).

With respect to claim 16, wherein the first lens (11) includes a material having high refractive index, the material selected from the group consisting of GaP, Si, glass, Si02, Ti02, ZnO, AI2O3, AIN, SdN4, Ge, Zr02, SiC, and combinations thereof, and wherein the second lens (12) includes a material selected from the group consisting of polystyrenes, polycarbonates, polymethylmethacrylates, silica aerogel, GaP, Si, glass, 

With respect to claim 17, wherein the first metasurface (as noted for example in Figure 1, right side of element 11 in the figure) and the second metasurface independently comprises a diffraction lattice. Please note on page 1, paragraphs [0016]-[0017]; and on page 3, paragraph [0047]; and on page 4, paragraph [0072], for example.

	With respect to claim 18, wherein the first metasurface (on element 11) and the second metasurface (on element 12) are formed by etching the first planar substrate and the second planar substrate, respectively, or by being attached on one side of the first planar substrate (on element 11) and the second planar substrate (on element 12), respectively. It is noted that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

With respect to claim 19, wherein a wavelength of light transmitting through the planar metalens (11) is in a range of ultraviolet, visible light, infrared, or near-infrared. Please note for example on page 3, paragraph [0046].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S. Patent 10,402,993 B2).

With respect to claim 8, the planar metalens of claim 7, as noted with respect to claim 7 in paragraph 7 above in this office action, wherein a refractive index n1 of the first lens, a refractive index n2 of the second lens, and a refractive index n3 of an air layer present between the second lens and an image plane of the subject have a correlation of n1> n2> n3. Please note in Han et al, which clearly teaches there is a selection of materials which may be utilized for the “lens” materials, which are very similar to the list of materials recited in claim 9 of the present application. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the taught material silicon nitride or the like for the first lens, which is known to have a refractive index value of about 2.02-2.04 and utilize a material silicon oxide for the second lens, which is known to have a refractive index of about 1.4-1.55, and wherein air is known to have a refractive index of about 1.0003, since it has been held .


Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al (U.S. Patent Pub. 2015/0219806 A1).

With respect to claim 15, the planar metalens of claim 14, as noted above in paragraph 7 this office action, wherein a refractive index n1 of the first lens (11), a refractive index n2 of the air layer, and a refractive index n3 of the second lens have a correlation of n1> n3> n2. Since Arbabi et al teaches that the first lens (11) can be silicon nitride (as noted for example on page 4, paragraph [0070]) which has a refractive index value of about 2.02-2.04; and wherein the second lens (12) can be of silicon oxide (as noted for example on page 4, paragraph [0070]), which can have a refractive index of about 1.4-1.5, and air has a value of about 1.0003 (for example of yellow light, wavelength of 589nm), therefore the correlation of n1> n3> n2 is met. Therefore, one of ordinary skill in the art would have known at the time of filing the claimed invention that it is possible to meet the correlation of n1> n3> n2 as noted and taught by Arbabi et al. thereby providing increased operating efficiency and increased control of beam shaping characteristics. Please also note the reasons provided for claim 8 above as well.

With respect to claim 20, a cover glass, comprising the planar metalens according to claim 1. As noted for example in Arbabi et al on page 5, paragraph [0089], the optical device may be used in a microscope for focusing the light on a specimen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN A LESTER/Primary Examiner
Art Unit 2872